Court of Appeals
of the State of Georgia

                                         ATLANTA, April 30, 2015

The Court of Appeals hereby passes the following order:

A15I0178. NAVY FEDERAL CREDIT UNION v. PEARL MCCREA.

      Navy Federal Credit Union filed an action against Pearl McCrea seeking a
declaratory judgment that it held legal title to the land at issue, unencumbered by any
claim or interest asserted by McCrea. Navy Federal Credit Union filed a motion for
summary judgment, asserting its presently enforceable legal title to the land. The trial
court denied the motion for summary judgment. Navy Federal Credit Union filed a
motion for reconsideration, which the trial court also denied. The trial court certified
its order for immediate review. We, however, lack jurisdiction.
      Under Ga. Const. 1983, Art. VI, Sec. VI, Par. III, the Supreme Court has
original appellate jurisdiction over cases involving title to land. Graham v. Tallent,
235 Ga. 47 (218 SE2d 799) (1975). See e.g., Moultrie v. Wright, 266 Ga. 30 (464
SE2d 194) (1995). “Cases involving ‘title to land,’ as that term is used in the
Constitution for the purpose of defining the jurisdiction of the Supreme Court, refer
to and mean actions at law, such as ejectment and statutory substitutes, in which the
plaintiff asserts a presently enforceable legal title against the possession of the
defendant for the purpose of recovering the land.” (Citation and punctuation omitted.)
Cole v. Cole, 205 Ga. App. 332 (1) (422 SE2d 230) (1992). Because this case falls
within the ambit of this definition, the Supreme Court has exclusive jurisdiction of this
application, and it is hereby TRANSFERRED to the Supreme Court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta, 04/30/2015
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.

                                                 , Clerk.